United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1475
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
David S. Detweiler,                     *
                                        *
             Appellant.                 *
                                    __________

                             Submitted: June 16, 2006
                                Filed: July 7, 2006
                                 ___________

Before BYE, LAY, and RILEY, Circuit Judges.
                              ___________

RILEY, Circuit Judge.

       David S. Detweiler (Detweiler) appeals his conviction for conspiracy to
distribute and possess with intent to distribute 500 grams or more of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1), and 846. He claims
the evidence showed mere buyer-seller arrangements or, at most, multiple conspiracies
between Detweiler and other individuals, and thus the evidence was insufficient to
prove one large conspiracy. Detweiler further argues, because there was no single
conspiracy involving 500 grams or more of methamphetamine, the jury’s drug
quantity finding was unsupported by the evidence. We affirm.
I.      BACKGROUND
        At trial, the government called eight witnesses who described their drug
dealings with Detweiler. Wendy Esquivel (Esquivel) testified that for about four
months during 2003, she provided five to six ounces of methamphetamine per week
to her then roommate, Troy Berner (Berner). Berner then sold methamphetamine
from Esquivel’s apartment to different customers, including Detweiler. Esquivel
testified Detweiler purchased quantities ranging from one-eighth ounce to two ounces
at a time, but usually one ounce, at least several times per week. Sales also occurred
at Detweiler’s residence. Detweiler occasionally purchased the drugs on credit, and
Esquivel testified Detweiler occasionally told Berner others were waiting to purchase
the drugs.

       Testimony by other witnesses detailed how and to whom Detweiler sold
methamphetamine. Brian Manchester (Manchester) testified Detweiler sold him one-
eighth ounce to one ounce quantities sporadically during winter 2002 through fall
2003. Manchester usually paid cash, but occasionally he obtained the drugs on credit.
Manchester once purchased methamphetamine from Detweiler to sell the drugs to
Jason Ramsay (Ramsay). Ramsay testified Detweiler would not deal with him
directly, because Ramsay previously had been arrested for possession of drugs.

       Manchester also testified Detweiler sold drugs to Tryson Peak (Peak), Peak sold
drugs to Manchester, and Peak owed money to Detweiler for past drug debts.
Detweiler told Manchester he sent some people to collect from Peak, succeeding in
collecting only some of the debt. Detweiler asked Manchester in the summer of 2002
to help him collect the remaining money.

      Testimony also included details of Detweiler supplying other individuals with
methamphetamine, including Darren Cink (Cink) (one-sixteenth to one-eighth ounce
quantities on twenty to thirty occasions in 2002), John Chism (Chism), Richard
Roberts (Roberts) (one-half gram to one-fourth ounce quantities five to six times

                                         -2-
during the spring and summer of 2003), Ryan Johnson, Matt Spires, and Anthony
Campbell.

       During jury deliberations, the jury asked several questions. The jury first asked,
“Can it be considered a conspiracy if an individual sells to another for personal use,
or does there need to be a presumption that that methamphetamine would then be sold
to another individual? What is the definition of conspiracy? Please put this definition
in layman’s terms.” The jury also asked, “Is it a conspiracy if a sale or purchase is
made?” In response, the district court1 gave the following instructions:

      First, please reread the instructions. Second, if an individual sells
      methamphetamine to another person for personal use, this may or may
      not be evidence of a conspiracy. Third, a person does not become a
      member of a conspiracy to distribute methamphetamine or possess with
      intent to distribute methamphetamine merely because he or she
      purchased methamphetamine from an alleged conspirator or sold
      methamphetamine to an alleged conspirator.

Detweiler did not object to the district court’s additional instructions.

       The jury found Detweiler guilty of conspiracy to distribute and possess with
intent to distribute 500 grams or more of methamphetamine. Detweiler appeals his
conviction and the jury’s drug quantity finding.

II.    DISCUSSION
       “We review de novo the sufficiency of the evidence, examining the evidence
in the light most favorable to the jury verdict and giving the verdict the benefit of all
reasonable inferences. The verdict will not be disturbed unless no reasonable
construction of the evidence will support the jury’s verdict.” United States v.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -3-
Wintermute, 443 F.3d 993, 1003 (8th Cir. 2006) (internal quotation and citation
omitted). To convict Detweiler of conspiracy to distribute methamphetamine,

      the government had to prove beyond a reasonable doubt that (1) a
      conspiracy with an illegal purpose existed, (2) [Detweiler] knew about
      the conspiracy, and (3) he knowingly became part of the conspiracy. To
      prove the existence of a conspiracy, the government may provide
      information regarding how long [the co-conspirators] were associated
      with each other, their established methods of payment, whether or not
      their transactions were standardized, and their demonstrated level of
      mutual trust.

United States v. Washington, 318 F.3d 845, 852 (8th Cir. 2003) (citations omitted).

       Viewing the evidence in the light most favorable to the government, we
conclude there was sufficient evidence to prove Detweiler knowingly participated in
a conspiracy to distribute methamphetamine. Detweiler repeatedly purchased
methamphetamine from Berner, then sold methamphetamine to regular customers
including Manchester, Peak, Cink, Chism, and Roberts, and made one-time sales to
others. Some of those customers then sold methamphetamine to others. Notably,
Detweiler occasionally acquired drugs on credit and sometimes provided drugs to
others on credit. In sum, “the evidence showed an agreement to distribute
methamphetamine involving the same individuals in the same locations . . . throughout
the time period,” United States v. Burns, 432 F.3d 856, 863-64 (8th Cir. 2005), thus
demonstrating a single, large conspiracy composed of several interlocking rings in
which Detweiler was a consistent member.

       The jury’s initial confusion about the definition of a conspiracy does not alter
our conclusion. The district court accurately addressed the jury’s questions, and
Detweiler did not object. Having been duly instructed, the jury found Detweiler
guilty. We therefore hold a reasonable jury could have concluded Detweiler


                                         -4-
knowingly became part of a conspiracy to distribute and possess with intent to
distribute 500 or more grams of methamphetamine.

       Finally, the jury properly determined the conspiracy involved 500 grams or
more of methamphetamine. Looking only to quantities Detweiler purchased from
Berner for resale, Detweiler purchased on average one ounce of methamphetamine,
several times per week, for a period of about four months. Taking the evidence in the
light most favorable to the government, this definitively demonstrates the conspiracy
involved 500 grams or more of methamphetamine.

III.   CONCLUSION
       For the reasons stated, we affirm Detweiler’s conviction.
                          ______________________________




                                         -5-